     Case 2:21-cv-00708-FMO-PD Document 9 Filed 03/17/21 Page 1 of 2 Page ID #:22




 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     GAVIN L. GREENE (Cal. Bar No. 230807)
 4   Assistant United States Attorney
          Federal Building, Suite 7211
 5        300 North Los Angeles Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-4600                      JS-6
          Facsimile: (213) 894-0115
 7        E-mail: Gavin.Greene@usdoj.gov
 8   Attorneys for the United States of America
 9
                           UNITED STATES DISTRICT COURT
10
                           CENTRAL DISTRICT OF CALIFORNIA
11
                                 WESTERN DIVISION
12
13   United States of America,                No. CV 21-00708 FMO (PDx)
14              Plaintiff,                    Judgment
15                    v.
16   Michael Napoliello,
17              Defendant.
18
19
20
21
22
23
24
25
26
27
28
     6899787_1
     Case 2:21-cv-00708-FMO-PD Document 9 Filed 03/17/21 Page 2 of 2 Page ID #:23




 1         Based on the Stipulation to Enter Judgment in Favor of the United
 2   States, and for good cause showing:
 3         Defendant Michael Napoliello is liable to the United States of America
 4   for tax year 2000 in the amount of $34,411,326.27 as of January 31, 2021,
 5   plus interest and penalties accruing thereafter as provided by law.
 6         The parties will each bear their own costs and expenses, including any
 7   attorney fees.
 8         IT IS SO ORDERED.
 9
10   DATED: March 17, 2021                         __________/s/__________________
11                                                 FERNANDO M. OLGUIN
12                                                 United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     6899787_1
